DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 10/04/2022 to claim 1 have been entered. Claims 3-5 have been canceled. Claims 1, 2, and 6-12 remain pending, of which claims 1, 2, and 6 are being considered on their merits. Claims 7-12 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. 
The instant amendments to claim 1 and arguments have overcome the anticipation rejections of record over Ito, which are withdrawn.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0312164 A1; provided in the IDS dated 3/20/2019) in view of Takagi et al. (US 2006/0164479; Reference A).
Ito teaches of collecting cells (e.g. fine particles), the method comprising: 1) providing a structure capable of storing a fine particle (e.g. a multi-well plate capable of storing a cell or cell aggregate, see Fig. 1 and 2) and a nozzle (e.g. a suction pipette, see Fig. 5 and ¶0034), and 2) suctioning and collecting said fine particle (cells) stored in the structure (Fig. 5 and ¶0034), reading in-part on the methods and device/structure comprising a concave support layer of claim 1. Ito teaches that the structure comprises surfaces 210, 220, and 230 which is concave such as to trap the particles/cells within well plate 100 (Fig. 2 and ¶0024-0029), reading on claim 2. Ito teaches the multi well plate device 100 (e.g. the supporting layer) comprises a through-hole 240 capable of storing the fine particle/cell and wherein lower surface 120 is on the other surface side of surfaces 210, 220, and 230 with through-hole 240 placed therebetween (Fig. 2 and ¶0025 and ¶0031), reading in-part on claim 1. Ito teaches that through-holes 240 would remove impurities having a diameter smaller that the diameter of the particle/subject retained in the concave well (¶0090), reading in-part the coating of claim 1.
Regarding claim 1, Ito does not teach any coating layer on the surface of the concave portion of the support layer.
Takagi teaches a method for supplying a liquid to a liquid discharge head (Abstract and cover figure). Takagi teaches a liquid container device comprising main body 10, wells 16 and ejecting ports 14 (e.g. through-holes) for removing liquid from said wells by the application of aspiration through liquid discharge chip 300 (¶0047 and Fig. 2F, wherein aspiration follows the arrow in said figure). Takagi teaches treating/coating the ejecting ports 14 with a hydrophilic or lyophilic substance and the plane where the ejecting ports are located with a hydrophobic or lyophobic substance to prevent liquid leakage at the connection between the ejection ports and the liquid discharge head (¶0023 and ¶0037; Fig. 2), reading on the coating layer of claim 1. 
Regarding claim 1, it would have been obvious before the invention was filed to add the hydrophilic or lyophilic and hydrophobic or lyophobic coatings of Takagi to the concave well plate and methods of Ito. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Ito and Takagi are directed towards well plate devices comprising through-holes at the bottom/floor of said devices. The skilled artisan would have been motivated to do so because addition of Takagi’s coatings would likely enhance the methods of Ito by preventing and/or reducing the chance of leaks when removing material through the holes of the well plate concave device of Ito.
Therefore, the invention was a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was filed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito and Takagi as applied to claim 1 above, and further in view of Chang et al. (US 2006/0257999).
The teachings of Ito and Chang are relied upon as set forth above. 
Ito further teaches a structure/device embodiment comprising suction chip 360 and suction pipet 370 connected to a moving/driving device 380, body section 381, and guide section 382 positioned adjacent to well plate 100 placed on stage 320 (which comprises the particles/cells) (Fig. 12 and ¶0055 and ¶0060-0062), reading in-part on claim 6.
Regarding claim 6, Ito and Chang do not teach wherein the fine particle is suctioned and collected using the nozzle in a state in which the nozzle is in contact with one surface of the structure. This rejection addresses the embodiment of the nozzle and structure being place on a shared horizontal surface (e.g. a table).
Chang teaches a high throughput compound profiling system (Abstract). Chang teaches a system 200 that is defined by three work areas 214, 216, and 218 work perimeters 202, 204, and 206 wherein the work perimeters comprise devices and stations within reach of robot arms 208, 210, and 212 (Fig. 2), reading on claim 6. Chang teaches that each station is typically a table or platform (¶0202), reading on claim 6. Chang teaches sample containers such as microwell plates for containing cells (¶0186), reading on claim 6. Chang teaches a cell culture passaging station, wherein the station is self-contained and comprises cell culture dissociators to effect cell wetting, dissociation, and/or agitation and comprises material handling components to transfer material such cell culture reagents and media and wherein the station is capable of receiving cell culture (Fig. 3 and ¶0217-0218), reading on claim 6.
Regarding claim 6, it would have been obvious before the invention was filed to place the suction apparatus and well plate device of Ito onto a single surface such as a table or platform in view of Chang. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Ito and Chang are in-part directed towards microwell plate devices comprising cells, and because Chang teaches self-contained stations on a table or platform capable of transferring fluids to cell culture devices. The skilled artisan would have been motivated to do so because the suctioning apparatus of Ito would need to be within a certain minimal distance to reach and be capable of suctioning cells out of the well plate device of Ito, and so positioning both of Ito’s devices on a table or platform as taught by Chang would predictably yield both of Ito’s devices in sufficient proximity to each other to perform the cell suctioning methods taught by Ito. See M.P.E.P. § 2143(I)(A).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 4-6 of the reply have been fully considered, but not found persuasive of error over the new grounds of rejection set forth above and necessitated by the instant amendments.
On pages 5-6 of the reply, Applicant alleges that claim 1 as instantly amended to recite a coating layer yields an unexpected result. This argument is not found persuasive of error as Applicant bears the burden in showing any differences between the claimed invention and prior art are in fact unexpected and of both statistical and practical significance, see MPEP 716.02 and particularly subsection (b). At this time, there is insufficient evidence of record that any improvement in the suppression of the intrusion of foreign substances into the through hole in the claimed methods is in fact unexpected. Also, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653